 1   Jerry M. Snyder
     Jerry Snyder Law
 2   Nevada State Bar No. 6830
     429 Plumb Ln.
 3   Reno, Nevada 89509
     Jerry@Jerrysnyderlaw.com
 4   Telephone (775) 499-5647
     Facsimile (775) 499-5648
 5   Attorney for Plaintiff
 6                         UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
 8                                         *****
 9                                          )
     1600 EAST NEWLANDS DRIVE,              )
10   LLC, a Delaware limited liability      )      Case No.: 3:17-cv-00566-RCJ-WGC
     company,                               )
11                                          )
              Plaintiff,                    )      [PROPOSED] ORDER
12                                          )      EXTENDING PRETRIAL
              v.                            )      DISCLOSURE DEADLINE
13                                          )
     AMAZON.COM.NVDC, LLC, a                )
14   Delaware limited liability company     )
     f/k/a AMAZON.COM.NVDC, INC.;           )
15   AMAZONCOM, INC., a Delaware            )
     Corporation; and DOES I-X and ROE      )
16   CORPORATIONS XI-XX, inclusive,         )
                                            )
17             Defendants                   )
                                            )
18   ___________________________________
19
           Having reviewed the Stipulation to Extend Deadline for Pretrial
20
21   Disclosures, and good cause appearing therefore, IT IS HEREBY ORDERED that

22   the Pretrial Disclosure Deadline is extended to January 3, 2020.
23
     //
24
     //
25
26   ///

27   //

28

                                             1
 1   IT IS SO ORDERED
 2
 3
 4
 5                      _______________________________________
                        HONORABLE ROBERT C. JONES
 6                      UNITED STATES DISTRICT JUDGE
 7                      DATED:DECEMBER
                        Dated: December 23, 2019.
                                         ___, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               2
